Rtjgg, C.J.
This is an action of tort to recover compensation for personal injuries alleged to have been sustained through the negligent operation of a motor vehicle by the defendant. There was evidence tending to show that the plaintiff alighted from an electric car at its regular stopping place, in that part of Boston known as Jamaica Plain, where there was no safety zone; that there were a few persons before her and some behind her; that she'started to walk directly across the street and “did not look to the right or left, but looked straight ahead toward the right-hand curbing”; and *72that she had taken two steps when she was struck by a motor vehicle, driven by the defendant, which she had neither seen nor heard. There was testimony to the effect that the speed of the motor vehicle was about twenty-five miles an hour.
It might have been found on this evidence that the defendant was violating G. L. c. 90, § 14, in that, in approaching or passing a car of a street railway stopped to allow passengers to alight, he drove ‘' within eight feet of the . . . lowest step of the car then in use by passengers for the purpose of alighting,” and that this violation of law was the direct cause of the plaintiff’s injury. The plaintiff rightly might assume that other travellers upon the street would not be violating the law, and she might rely also to some extent upon-the circumstance that other pedestrians were both preceding and following her in line across the street in the direction in which she was going. It could not rightly have been ruled that the plaintiff was lacking in due care or that the burden of showing contributory negligence which rested upon the defendant had been sustained. Manifestly there was ample evidence of the negligence of the defendant. The case upon these points is governed by numerous authorities. Emery v. Miller, 231 Mass. 243. Ames v. Madonna, 247 Mass. 270. Gaulin v. Yagoobian, 261 Mass. 145. Hepburn v. Walters, 263 Mass. 139.
There was no error in denying the request that the city of Boston was not responsible for the acts of the defendant although he was in its employ and driving a city patrol wagon. That was not pertinent to any issue involved in the case.
The motion for a new trial was denied rightly. Berggren v. Mutual Life Ins. Co. 231 Mass. 173, 176.

Exceptions overruled.